Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 1 of 13 PageID #: 592




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

JOE ANDREW SALAZAR,

      Plaintiff,

      v.

AT&T MOBILITY LLC,
SPRINT/UNITED MANAGEMENT
COMPANY,
                                             Civil Action No. 5:19-cv-75-RWS
T-MOBILE USA, INC., and
CELLCO PARTNERSHIP D/B/A VERIZON
                                             JURY TRIAL DEMANDED
WIRELESS,

      Defendants

      and

HTC CORP., and HTC AMERICA, INC.,

       Intervenors.



           MOTION TO INTERVENE BY HTC CORP. AND HTC AMERICA, INC.
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 2 of 13 PageID #: 593



       HTC Corporation (“HTC Corp.”) and HTC America, Inc. (“HTC America”) (collectively,

the “HTC Companies”) hereby move to intervene in this case as of right or permissively on behalf

of their customers, Defendants AT&T Mobility LLC, Sprint/United Management Company, T-

Mobile USA, Inc., and Cellco Partnership d/b/a Verizon Wireless (collectively, the “HTC

Customers”). Plaintiff Joe Andrew Salazar (“Mr. Salazar”) has, for a second time, accused three

smartphones designed and manufactured by HTC Corp. (and imported and sold in the United

States by HTC America) of infringing U.S. Patent No. 5,802,467 (the “’467 Patent”). The HTC

Companies thus seek to intervene to protect their interests and the interests of their customers.

       The HTC Companies move to intervene for two reasons. First, the HTC Companies move

to intervene to vindicate the accused HTC products from Mr. Salazar’s serial and unfounded

accusations of infringement. Here, Mr. Salazar again accuses the HTC One M7, One M8, and One

M9 smartphones (collectively, the “HTC Smartphones”) of infringing the ’467 Patent. Dkt. 3, at

¶ 12. Mr. Salazar previously sued HTC Corp. for infringement of the same patent by the same

HTC Smartphones in Civil Action No. 2:16-cv-1096-JRG (“Salazar I”), which resulted in a jury

verdict and final judgment in HTC Corp.’s favor. Salazar I, Dkt. 264, 284. The HTC Companies

thus intervene to defend the jury verdict and judgment from Salazar I.

       Second, the HTC Companies seek to intervene to fully participate in a lawsuit for which

they will bear financial responsibility. The HTC Companies intend to fulfill their indemnity

obligations to each of the HTC Customers. In Salazar I, Mr. Salazar alleged that a reasonable

royalty for HTC Corp.’s alleged infringement would exceed $30 million. Salazar I, Trial Tr.

91:14-17 (Afternoon Session, May 8, 2019). In anticipation of a similar demand here, the HTC

Companies desire to defend against the claims brought by Mr. Salazar.




                                                 1
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 3 of 13 PageID #: 594



       The presence of the HTC Companies as parties will also benefit the Court and the existing

parties by simplifying the litigation. The HTC Companies will be able to participate in discovery

firsthand and ensure that the parties and the Court have accurate information regarding the accused

products. The HTC Companies’ unique knowledge of the technical design and functionality of

the accused products underscores this benefit. Moreover, the HTC Companies will be a party to

the protective order issued in this case, which will facilitate their full participation in discovery

without fear of compromising any proprietary information.

       Granting this motion will not prejudice the rights of any party because the case remains in

its earliest stages. No answer has yet been filed, nor has discovery opened. In contrast, denying

the motion would substantially prejudice the interests of the HTC Companies. If the HTC

Companies are denied the opportunity to defend their products in this second lawsuit, the HTC

Smartphones could theoretically be found to infringe the ’467 Patent, leading to an inconsistent

judgment between Salazar I and Salazar II. The HTC Companies therefore seek the Court’s

permission to intervene as of right in this case under Fed. R. Civ. P. 24(a)(2). Alternatively, the

HTC Companies respectfully submit that the Court should permit them to intervene permissively

under Fed. R. Civ. P. 24(b)(1)(B). A copy of the proposed Complaint in Intervention is attached

as Ex. A. See Fed. R. Civ. P. 24(c).

I.     Issues Presented

       The issues presented for decision are whether HTC Corp. and HTC America should be

permitted to intervene in this lawsuit either

       (1) as a matter of right under Fed. R. Civ. P. 24(a)(2), or

       (2) permissively under Fed. R. Civ. P. 24(b)(1)(B).




                                                 2
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 4 of 13 PageID #: 595



II.     Factual Background

        Each of the HTC Smartphones was designed and manufactured in Taiwan by HTC Corp.

and imported into the United States by HTC America. See Salazar I, PX018a, PX018b, PX019,

and PX020 (all admitted May 9, 2018).1

        Mr. Salazar first asserted infringement by the HTC Smartphones of the ’467 Patent in 2016.

See Salazar I, Dkt. 1. In Salazar I, he initially sued only the manufacturer of the accused

products—HTC Corp.—making a conscious decision not to sue HTC America, the U.S. subsidiary

that imported and sold the phones in the U.S., or the HTC Customers, who were known resellers

of the HTC Smartphones.            Salazar I concluded with a jury verdict finding that the HTC

Smartphones did not infringe the ’467 Patent. Salazar I, Dkt. 272, at 2. The Court entered its final

judgment consistent with the verdict on May 18, 2019. Salazar I, Dkt. 284.2 After Salazar I, Mr.

Salazar’s lead counsel hired new local counsel and filed this case (“Salazar II”) in the Texarkana

Division on June 18, 2019. Salazar II, Dkt. 3.

        In Salazar II, Mr. Salazar again asserts the same patent litigated in Salazar I, accusing the

same HTC Smartphones that were accused in Salazar I. Compare Salazar I, Dkt. 44, at ¶¶ 15-24

with Salazar II, Dkt. 3, at ¶¶ 18-29. Rather than file this lawsuit against HTC Corp., Salazar has

merely substituted the HTC Customers—wireless carriers who resold the HTC Smartphones—and

changed venue to Texarkana. Salazar II’s infringement allegations in paragraphs 18-23 of the first

amended complaint are substantially identical to the allegations in the second amended complaint




1
  The HTC Companies request that the Court take judicial notice of its own file in Salazar I—Salazar v. HTC Corp.,
No. 2-16-cv-1096 (E.D. Tex.). See Fed. R. Evid. 201.
2
  Still pending before Chief Judge Gilstrap are the Proposed Findings of Fact by HTC Corporation (Salazar I, Dkt.
300) and Proposed Findings of Fact by Joe Andrew Salazar (Salazar I, Dkt. 301) relating to HTC Corp.’s invalidity
counterclaim in Salazar I, which were fully briefed and submitted to the Court on March 18, 2019.


                                                        3
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 5 of 13 PageID #: 596



in Salazar I, differing only in the identification of representative claims that Salazar asserts are

infringed.

       After the filing of Salazar II, the HTC Companies intend to fulfill their obligation to

indemnify each of the HTC Customers. Upon review of the complaint, the HTC Companies bring

this motion to intervene.

III.    The HTC Companies Are Entitled To Intervene As A Matter Of Right Under Fed. R.
Civ. P. 24(a)(2).

       HTC Corp. and HTC America, as manufacturer and importer, respectively, of the HTC

Smartphones are the true defendants here, and thus they should be permitted to intervene as of

right. HTC Corp. designed and manufactured the HTC Smartphones, and HTC America imported

and sold the phones into the United States. As a result, the HTC Companies should be permitted

to intervene to protect their customers, vindicate their products, and defend against a potential

judgment for which they could be liable.

       To intervene as a matter of right, a prospective intervenor must (1) timely file a motion for

intervention; (2) have an interest in the property or transaction that is the subject matter of the

action; (3) show that, without intervention, the disposition of the action may impair or impede their

ability to protect that interest; and (4) show that the existing parties are inadequate to protect that

interest. See Fed. R. Civ. P. 24(a)(2); see also Heaton v. Monogram Credit Card Bank, 297 F.3d

416, 422 (5th Cir. 2002).

       These conditions should be “construed broadly, in favor of the applicants for intervention.”

Thurmond v. Compaq Computer Corp., No. 1:99-cv-711, 2000 U.S. Dist. LEXIS 20893, at *4

(E.D. Tex. June 26, 2000) (citing Edwards v. City of Houston, 78 F.3d 983, 1004-05 (5th Cir.

1996) (en banc)); see John Doe No. 1 v. Glickman, 256 F.3d 371, 375 (5th Cir. 2001) (“Federal

courts should allow intervention where no one would be hurt and the greater justice could be



                                                  4
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 6 of 13 PageID #: 597



attained”). The inquiry under subsection (a)(2) “is a flexible one, which focuses on the particular

facts and circumstances surrounding each application . . . [and] intervention of right must be

measured by a practical rather than a technical yardstick.” Edwards, 78 F.3d at 999. The HTC

Companies satisfy each requirement and thus qualify for intervention as a matter of right.

       A.      The HTC Companies’ Motion To Intervene Is Timely.

       The HTC Companies have moved to intervene before any of the HTC Customers have filed

an answer, within weeks of the motion to dismiss filed by the HTC Customers, before any

scheduling conference or other hearing, and before any discovery has occurred. As such, the

motion is timely.

       In the Fifth Circuit, four factors are used to consider the timeliness of a motion to intervene:

(1) the length of time during which the prospective intervenor knew or reasonably should have

known of its interest in the case; (2) prejudice that the existing parties to the litigation caused by

the prospective intervenor’s delay; (3) prejudice that the prospective intervenor may suffer if

intervention is denied;     and (4) whether unusual circumstances militate for or against a

determination that the application is timely. Heaton, 297 F.3d at 422-23. The Court has recently

found that an intervention by a manufacturer before discovery has opened is timely. Uniloc 2017

LLC v. AT&T Mobility LLC, No. 2:18-cv-514-JRG, 2019 WL 1773117, at *2 (E.D. Tex. Apr. 23,

2019) (Gilstrap, C.J.).

       Here, factors 1-2 are clearly satisfied. The HTC Companies present this motion within

weeks of the Defendants filing their motion to dismiss. Dkt. 27 (filed Oct. 1, 2019). Discovery

has not yet opened, and the case remains in its earliest stages. The existing parties cannot claim

that any prejudice would result from intervention here. See Uniloc, 2019 WL 1773117 at *2. To

the contrary, the presence of the HTC Companies at this early stage of the case will enable the

HTC Companies to participate fully in discovery, thus simplifying this case.


                                                  5
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 7 of 13 PageID #: 598



       Factor 3 also weighs heavily in favor of intervention. The HTC Companies will suffer

substantial prejudice if they are not allowed to intervene. HTC Corp. has already expended

considerable resources defending and defeating Mr. Salazar's claim in Salazar I, including

obtaining rulings on numerous issues and securing a jury verdict and final judgment in HTC

Corp.’s favor. If this motion were denied, the HTC Companies would be unable to participate

fully in litigating the preclusive effects of the rulings and final judgment in Salazar I. In such

circumstances, the HTC Companies would be left in the difficult posture of attempting to

participate in claim construction, fact development, and trial of this matter as third parties, if the

Court does not dismiss the case.

       On Factor 4, while this case is unusual in that it seeks to relitigate nearly every issue from

Salazar I, there are no unusual circumstances concerning timing that would militate for or against

a timeliness determination. Thus, all four of the timeliness factors weigh in favor of a finding that

this motion is timely. The HTC Companies therefore submit that this motion is timely.

       B.     The HTC Companies Have A Significant Interest In The Property And Transactions
       That Are The Subject Of This Litigation.

       A party is entitled to intervene when it has a legal interest that is “direct, substantial, [and]

legally protectable.” Texas v. United States, 805 F.3d 653, 657 (5th Cir. 2015).

       Here, the HTC Companies have two distinct interests to protect. First, HTC Corp. (as the

manufacturer) and HTC America (as the importer and seller in the U.S.) have an interest in

litigating infringement allegations against their products to defend their reputation, vindicate the

accused products, and preserve their relationships with customers.            Second, as a potential

indemnitor of the HTC Customers, the HTC Companies have a strong interest in this case to defend

the jury verdict and final judgment in Salazar I and minimize any potential liability.




                                                  6
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 8 of 13 PageID #: 599



              1.   The HTC Companies Have A Strong Interest In Determining Whether The
              HTC Smartphones Infringe The ’467 Patent.

       None of the HTC Customers were responsible for the design, relevant testing, or

manufacture of any of the HTC Smartphones; they merely resell the smartphones supplied by the

HTC Companies. While the HTC Smartphones are no longer sold, the HTC Companies continue

to have relationships with the HTC Customers that may contribute to future HTC products. See,

e.g., Salazar I, Trial Tr., 158:19-162:1 (Afternoon Session, May 8, 2018) (discussing the HTC

Companies’ quarterly feedback meetings with the HTC Customers). Those relationships and the

HTC Companies’ reputation will be harmed by an adverse judgment here. In such situations,

courts routinely allow intervention by the manufacturer. See, e.g., Uniloc, 2019 WL 1773117 at

*3 (permitting intervention where “[patent owner’s] infringement allegations put [intervenor]’s

customer base and reputation at risk”); Team Worldwide Corp. v. Wal-Mart Stores, Inc., No. 2:17-

cv-235-JRG, 2017 WL 6059303, at *4 (E.D. Tex. Dec. 7, 2017) (Gilstrap, J.); U.S. Ethernet

Innov., LLC v. Acer, Inc., No. 6:09-cv-448-JDL, 2010 WL 11488729, at *2 (E.D. Tex. May 10,

2010) (Love, M.J.). Therefore, the HTC Companies have a direct, substantial, and legally

protectable interest in this case to defend their relationships with current and prospective

customers.

              2.      The HTC Companies Have A Direct, Substantial, And Legally Protectable
              Interest In Ensuring That Any Indemnification Of Their Customers Is Well-
              Founded.

       The HTC Companies stand behind their products. For this reason, they have committed to

honoring their indemnity obligations with the HTC Customers, and will potentially be liable for

any recovery obtained by Mr. Salazar. This interest provides a separate and ample ground for the

intervention. See, e.g., Uniloc, 2019 WL 1773117 at *3 (risk posed by indemnity agreements

shows that an intervenor has a legal interest in a case); Kadlec Med. Ctr. v. Lakeview Anesthesia



                                               7
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 9 of 13 PageID #: 600



Assoc., No. 4-997, 2004 WL 2035005, at *2 (E.D. La. Sept. 10, 2004) (same); U.S. Ethernet, 2010

WL 11488729, at *2 (“the indemnification agreements between Intel and six of its customers”

show a legal interest in the case).

       C.    The HTC Companies’ Ability to Protect Their Interests Will Be Impaired If They
       Cannot Intervene.

       “[I]t is a simple fact of life that a manufacturer must protect its customers, either as a matter

of contract, or good business, or in order to avoid the damaging impact of an adverse ruling against

its products.” Codex Corp. v. Milgo Elec. Corp., 553 F.2d 735, 738 (1st Cir. 1977). The HTC

Companies have already expended considerable resources defending against Mr. Salazar’s claims,

and as such, should be permitted to defend their customers. If the HTC Companies were not

allowed to intervene, the final resolution of this matter could result in a judgment that is

inconsistent with the jury verdict and judgment in Salazar I, potentially leading to yet more

litigation on an issue that has already been tried and resolved. See Uniloc, 2019 WL 1773117 at

*3 (finding that an intervenor’s interest will be impaired by the “possibility of future, inconsistent

judgments”). Thus, as a matter of preserving the resources of both the Court and the parties, the

HTC Companies are best suited to defend their products against Mr. Salazar’s allegations.

       D.     The HTC Customers Cannot Adequately Represent the HTC Companies’ Interest
       in Defending Against Mr. Salazar’s Infringement Allegations.

       A prospective intervenor must show that the existing parties do not adequately represent

its interests. Sierra Club v. Espy, 18 F.3d 1202, 1207 (5th Cir. 1994). The burden of making such

a showing is minimal. See id. (“The applicant need only show that representation ‘may be’

inadequate.”) (quoting Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10 (1972)); Texas

v. United States, 805 F.3d 653, 661 (5th Cir. 2015). Here, each of the HTC Customers is a wireless

carrier who sells smartphones from many manufacturers. Each HTC Customer thus has differing




                                                  8
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 10 of 13 PageID #: 601



revenue streams from within the relevant damages window.3 In contrast, the accused HTC

Smartphones represent a significant fraction of the HTC Companies’ smartphone sales during that

time. Thus, no entity has a greater incentive to prove that the HTC Smartphones do not infringe

the ’467 Patent than the HTC Companies. See Bush v. Viterna, 740 F.2d 350, 357 (5th Cir. 1984)

(finding intervention as of right allowed when intervenors may potentially make a “more vigorous

presentation” of their interests than existing parties).

IV.     The HTC Companies Should Be Permitted To Intervene Permissively.

        Should the Court decide that the HTC Companies are not entitled to intervene as of right,

the HTC Companies alternatively move for leave to intervene permissively under Rule 24(b)(2).

This rule is to be construed liberally, and permits intervention “when an applicant’s claim or

defense and the main action have a question of law or fact in common.” Fed. R. Civ. P.

24(b)(1)(B); Stallworth v. Monsanto Co., 558 F.2d 257, 269 (5th Cir. 1977); see also Nikon Corp.

v. ASM Lithography B.V., 222 F.R.D. 647, 651 (N.D. Cal. 2004); Dayton Indep. Sch. Dist. v. U.S.

Mineral Prods. Co., 1989 WL 237732, at *4 (E.D. Tex. Feb. 14, 1989) (“Rule 24(b) ‘plainly

dispenses with any requirement that the intervenor [shall] have a direct, personal or pecuniary

interest in the subject of the litigation.’”) (quoting Wright et al., Federal Practice and Procedure:

Civil 2d § 1911 (1986)) (alteration in original). In the Fifth Circuit, permissive intervention is a

two-stage process. “First, the district court must decide whether ‘the applicant’s claim or defense,

and the main action have a question of law or fact in common.’ If this threshold requirement is

met, the district court must exercise its discretion in deciding whether intervention should be

allowed.” Stallworth, 558 F.2d at 269 (quoting Fed. R. Civ. P. 24(b)(2)).




3
  The ’467 Patent expired on September 28, 2015, and damages are limited to six years before the filing of the
complaint. 35 U.S.C. § 286. Thus, Salazar can only recover for damages from June 18, 2013 to September 28, 2015.


                                                       9
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 11 of 13 PageID #: 602



       Here, there are numerous questions of law and fact common to both the current action and

those involved in the HTC Companies’ counterclaims. The common legal and factual issues

include: (1) discovery related to the HTC Smartphones, (2) construction of disputed terms in the

’467 Patent,( 3) whether any of the claims asserted in the ’467 Patent are invalid, and (4) whether

the HTC Smartphones infringe any claim of the ’467 Patent. See Uniloc, 2019 WL 1773117 at

*5-6 (providing similar examples of common questions of law and fact). Based on these

commonalities, in view of the HTC Companies’ substantial interest in this matter (supra, § III.B),

and the lack of any prejudice to any of the existing parties (supra, § III.A), even if the Court were

to determine that the HTC Companies are not entitled to intervene as of right, the Court should

exercise its discretion to allow the HTC Companies to intervene permissively under Fed. R. Civ.

P. 24(b)(1)(B).

V.     CONCLUSION

       For the foregoing reasons, the Court should grant the HTC Companies leave to intervene

as a matter of right or leave to intervene permissively.



Dated: November 20, 2019                          Respectfully submitted,

                                                  /s/ Fred I. Williams
                                                  Fred I. Williams
                                                  Texas Bar No. 00794855
                                                  fwilliams@velaw.com
                                                  VINSON & ELKINS LLP
                                                  2801 Via Fortuna, Suite 100
                                                  Austin, Texas 78701
                                                  Tel: 512.542.8400
                                                  Fax: 512.542.8610




                                                 10
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 12 of 13 PageID #: 603



                                      Todd E. Landis
                                      Texas Bar No. 24030226
                                      tlandis@velaw.com
                                      VINSON & ELKINS LLP
                                      2001 Ross Avenue, Suite 3700
                                      Dallas, TX 75201
                                      Tel: 214.220.7700
                                      Fax: 214.220.7716

                                      Parker Hancock
                                      Texas Bar No. 24108256
                                      phancock@velaw.com
                                      VINSON & ELKINS LLP
                                      1001 Fannin Street, Suite 2500
                                      Houston, TX 77002-6760
                                      Tel: 713.758.2222
                                      Fax: 713.758.2346

                                      Harry Lee Gillam, Jr.
                                      State Bar No. 07921800
                                      gil@gillamsmithlaw.com
                                      GILLAM & SMITH, LLP
                                      303 South Washington Avenue
                                      Marshall, Texas 75670
                                      Tel: 903.934.8450
                                      Fax: 903.934.9257

                                      Attorneys for HTC Companies




                                     11
Case 5:19-cv-00075-RWS Document 55 Filed 11/20/19 Page 13 of 13 PageID #: 604



                             CERTIFICATE OF CONFERENCE

        Counsel for the HTC Companies have complied with the meet and confer requirements of
Local Rule CV-7(h) regarding this motion. Counsel for Plaintiff has refused to provide a position,
and therefore this motion is opposed. The personal conference required by Local Rule CV-7(h)
was conducted via telephone conference on November 19, 2019 between Parker Hancock, counsel
for the HTC Companies, and Darius Keyhani, counsel for Plaintiff.

                                                /s/ Fred I. Williams


                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served this 20th day of November, 2019, with a copy of this document via the
Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                /s/ Fred I. Williams




                                                1
